         Case 3:20-cv-06761-EMC Document 79 Filed 02/26/21 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                        CIVIL MINUTES


 Date: February 26, 2021         Time: 9:30-10:30=            Judge: EDWARD M. CHEN
                                       1 Hour

 Case No.: 20-cv-06761-EMC       Case Name: State of California v. Bureau of Alcohol,
                                 Tobacco, Firearms, and Explosives, et al

Attorneys for Plaintiffs: Lee Crain, R. Matthew Wise, John Skaggs
Attorneys for Intervenors: John Olsen, Cody James Wisniewski, George Lee, James McGuire
Attorneys for Defendants: Daniel Mauler, Leslie Farber

 Deputy Clerk: Angella Meuleman                      Court Reporter: Jo Ann Bryce

                      PROCEEDINGS HELD BY ZOOM WEBINAR

[24] Motion to Intervene;
[47] Motion to Intervene - held;
Initial Case Management Conference - not held.

                                          SUMMARY

Parties stated appearances and proffered argument.

Court takes motions under submission.
